 



Exhibit 10.2
SUBSCRIPTION AGREEMENT
A completed and originally executed copy of this Subscription Agreement,
including all applicable schedules hereto, must be delivered by no later than
12:00 p.m. (Eastern Standard time) on December 14, 2007, unless extended by the
Company, to Neutron Enterprises, Inc., at 3500 De Maisonneuve W., Suite #1650,
Montreal, Quebec, H3Z 3C1, Attention: Mr. Mitchell Rosen, Chief Financial
Officer (Fax: (514) 871-8561; e-mail address: mrosen@neutrongroup.com).
TO: NEUTRON ENTERPRISES, INC. (the “Company”)
The undersigned (the “Purchaser”), on its own behalf, and, if it is not
purchasing as principal, on behalf of those for whom the undersigned is
contracting hereunder as trustee or agent (each a "Beneficial Purchaser”),
hereby irrevocably subscribes for and agrees to purchase the number of Units
(each a “Unit”) of the Company set out below to be issued at a price of
U.S.$0.25 (the "Purchase Price”) per Unit, for the aggregate consideration set
out below, subject to the following terms and conditions. Each Unit consists of
one share of Common Stock of the Company and a warrant (a “Warrant”) in the form
attached as Exhibit A hereto. Each Warrant allows the holder thereof to purchase
one share of Common Stock at a price of U.S.$0.35 per share. This agreement,
which for greater certainty includes and incorporates the attached Annexes,
Exhibits and Schedules, as each may be amended, supplemented, replaced and/or
restated from time to time, are collectively referred to herein as the
“Subscription Agreement” or the “Agreement”. The Purchaser on its own behalf,
and if not purchasing as principal, on behalf of those on whose behalf it is
contracting hereunder as trustee or agent, agrees to be bound by the terms and
conditions set forth in the attached “Terms and Conditions of Subscription”
including without limitation the representations, warranties, acknowledgements
and covenants set forth in the Annexes, Exhibits and Schedules attached thereto.
The Purchaser further agrees on its own behalf, and if not purchasing as
principal, on behalf of those on whose behalf it is contracting hereunder as
trustee or agent, without limitation, that the Company may rely on the
Purchaser’s representations, warranties, acknowledgements and covenants
contained in such documents.
Issue: Units
Price Per Unit: U.S.$0.25
Number of Units Purchased:                                         
Total Subscription Price (number of Units purchased x U.S.$0.25):
U.S.$                                        
Number of shares of Common Stock of the Company currently owned or over which
control and direction is exercised (directly and indirectly):
                                        

 

 



--------------------------------------------------------------------------------



 



DATED this  _____  day of  _____  , 200  _____  .

          Name and Address of Purchaser:    
 
       
 
              (Name of Purchaser — please print)   (Purchaser’s Address)
 
       
by:
       
 
       
 
  Authorized Signature    
 
       
 
       
 
      (Telephone Number)
 
              (Official Capacity or Title — please print)   (Facsimile Number)
 
              (Please print name of individual whose signature appears above if
different from the name of the Purchaser printed above.)   (E-mail Address)
 
        Details of the Beneficial Purchaser (if any, for whom the undersigned is
contracting (the “Beneficial Owner”)):
 
       
 
              (Name — please print)   (Beneficial Purchaser’s Address)
 
             
 
       
 
              (if space is inadequate please attach a schedule containing the
necessary information)    

 

-2-



--------------------------------------------------------------------------------



 



          Registration Instructions (registration of the certificates
representing the shares of Common Stock should be made as follows):   Delivery
Instructions (the certificates representing the shares of Common Stock are to be
delivered as follows (if different from the address of the Purchaser set forth
above)):
 
              Name    
 
              Account reference, if applicable   Account reference, if
applicable
 
              Address   Contact Name
 
             
 
      Address
 
             
 
       
 
              Telephone Number   Telephone Number
 
              Facsimile Number   Facsimile Number
 
              E-mail Address   E-mail Address

ACCEPTANCE
The foregoing is acknowledged, accepted and agreed to this                     
day of                                         , 200     .
NEUTRON ENTERPRISES, INC.

Per:  
                                                            
Authorized Signing Officer

 

-3-



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF SUBSCRIPTION
This Subscription Agreement is dated as of the date appearing on the first page
hereof between Neutron Enterprises, Inc. a Nevada corporation (the “Company”),
and the Purchaser identified on the first page hereof and on the signature page
hereto;
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and/or
Regulation D promulgated thereunder and pursuant to the Securities Laws (as
defined below), the Company desires to issue and sell in a private placement
transaction up to 16,000,000 Units, subject to increase by the Company;
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS; THE OFFERING
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:
“Action” shall have the meaning ascribed to such term in Section 3.1(i).
“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants pursuant to Section 2.1, on the date this Agreement is accepted by the
Company, which shall be no later than December 14, 2007; provided that the
Company may extend the Closing for an additional 120 days in its sole
discretion. At the Company’s election, the Company may have multiple Closings,
each of which shall be a Closing hereunder.

 

-4-



--------------------------------------------------------------------------------



 



“Closing Date” means the date of the Closing.
“Commission” means the Securities and Exchange Commission of the United States.
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
“Disclosure Schedules” means the Disclosure Schedules attached as Annex I
hereto.
“Exchange Act” means the Securities Exchange Act of 1934 of the United States,
as amended.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Per Unit Purchase Price” means U.S.$0.25.
“Purchaser” means the purchaser indicated on the first page of this Subscription
Agreement.

 

-5-



--------------------------------------------------------------------------------



 



“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).
“Securities” means the Shares, the Warrants and the Shares issuable upon
exercise of the Warrant.
“Securities Act” means the Securities Act of 1933 of the United States, as
amended.
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, including the Shares issuable upon exercise of the
Warrants.
“Subscription Amount” means the amounts set forth below the Purchaser’s
signature block on the signature page hereto, in United States dollars and in
immediately available funds.
“Subsidiary” means a body corporate that:

  (a)  
is controlled by:

  (i)  
the Company;
    (ii)  
the Company and one or more bodies corporate, each of which is controlled by the
Company; or
    (iii)  
two or more bodies corporate, each of which is controlled by the Company; or

  (b)  
is a Subsidiary of a body corporate that is a Subsidiary of the Company.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

-6-



--------------------------------------------------------------------------------



 



“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market or the Nasdaq SmallCap Market.
“Transaction Documents” means this Agreement and any Annex, Exhibit or Schedule
thereto, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
“United States” means the United States of America.
“United States Securities Laws” means, collectively, the applicable securities
laws of the United States and the regulations and rules made and forms
prescribed thereunder, together with all applicable and legally enforceable
published policy statements, blanket orders, rulings and notices of the
Commission.
1.2 The Offering, The Company is offering (the “Offering”) up to 16,000,000
Units, for an aggregate purchase price of $4,000,000 (the “Maximum Amount”)
unless increased by the Company in its sole discretion. The Units will be sold
on a reasonable “best efforts” basis pursuant to Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”), and/or Rule 506 of Regulation D
thereunder. The Units are being offered solely to a limited number of
“accredited investors” as that term is defined in Rule 501(a) of the Securities
Act during an offering period (the “Offering Period”) commencing November 19,
2007 and terminating December 14, 2007 unless extended by the Company in its
sole discretion for up to an additional 120-day period (the “Termination Date”).
The Offering may be terminated by the Company at any time in its sole
discretion. Unless waived by the Company, subscriptions for less than $25,000
will not be accepted. Assuming the Company sells the Maximum Amount, the net
proceeds to the Company are estimated to be approximately $3,900,000, after
deducting commissions and offering expenses payable by the Company estimated at
$100,000. The Company intends to use the proceeds for general working capital
and other corporate purposes which may include the acquisition of additional
assets or businesses. The Company is not required to raise any minimum amount of
proceeds prior to executing this Agreement or other Agreements with other
Purchasers. Because there is no minimum amount of subscriptions which the
Company must receive before accepting funds in the Offering, Purchaser will not
be assured that the Company will have sufficient funds to operate its business
and will bear the risk that the Company will be unable to secure the funds
necessary to meet its current and anticipated financial obligations.

 

-7-



--------------------------------------------------------------------------------



 



ARTICLE II.
PURCHASE AND SALE
2.1 Closing. At the Closing, the Purchaser shall purchase, and the Company shall
issue and sell, in the aggregate, a number of Units up to 16,000,000 Units. The
Purchaser shall purchase from the Company, and the Company shall issue and sell
to Purchaser, a number of Units equal to such Purchaser’s Subscription Amount
divided by the Per Unit Purchase Price as set forth on the first page of this
Agreement. All funds tendered by Purchaser will be held by the Company pending
acceptance or rejection of this Agreement by the Company and the Closing of the
Purchaser’s purchase of the Units. This Agreement will either be accepted by the
Company, in whole or in part, or rejected by the Company in its sole discretion
as promptly as practicable. If this Agreement is accepted only in part,
Purchaser agrees to purchase such smaller number of Units as the Company
determines to sell to Purchaser. If this Agreement is rejected for any reason,
including the termination of the Offering by the Company, this Agreement and all
funds tendered herewith will be promptly returned to Purchaser, without interest
or deduction of any kind, and this Agreement will be void and of no further
force or effect.
2.2 Closing Conditions.
The Closing is conditional upon the following :
(a) At the Closing, the Company shall deliver or cause to be delivered to the
Purchaser this Agreement, duly executed by the Company.
(b) Upon execution of this Agreement, Purchaser shall deliver or cause to be
delivered to the Company the following:
(1) this Agreement, duly executed by the Purchaser; and
(2) the Purchaser’s Subscription Amount by wire transfer to the account of the
Company as provided to the Purchaser in writing prior to the Closing Date.
(c) All representations and warranties of each of the parties herein shall
remain true and correct as of the Closing Date.
(d) As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

 

-8-



--------------------------------------------------------------------------------



 



(e) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by the Trading Market shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by the Trading Market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities.
2.3 Delivery and Payment. Upon execution of this Agreement, the Purchaser shall
(on its own behalf and, if applicable, on behalf of each Beneficial Purchaser)
deliver to the Company at the address set out on the first page of this
Subscription Agreement, or at such other time, date or place as the Company may
advise:
(a) a completed and duly signed copy of this Subscription Agreement;
(b) any other documents required by the Securities Laws or as the Company may
request.
The Purchaser for and on behalf of itself and each Beneficial Purchaser, if any,
acknowledges and agrees that the documents referred to in this Section 2.3, when
executed and delivered by the Purchaser, will form part of and will be
incorporated into this Subscription Agreement and each shall constitute a
representation, warranty or covenant of the Purchaser and each Beneficial
Purchaser, if any, hereunder in favour of the Company. The Purchaser for and on
behalf of itself and each Beneficial Purchaser, if any, consents to the filing
of such documents as may be required to be filed with the Trading Market or the
Securities Commissions in connection with the transactions contemplated hereby.
The Purchaser for and on behalf of itself and each Beneficial Purchaser, if any,
acknowledges and agrees that the irrevocable offer contained in this
Subscription Agreement, the Purchase Price and any other documents delivered in
connection herewith will be held by the Company until such time as the Closing
Conditions set out hereinabove are satisfied or have been duly waived.
2.4 Deliveries by the Company. Within ten Trading Days of the Closing Date, the
Company shall deliver or cause to be delivered to the Purchaser certificates
evidencing a number of Shares equal to the Purchaser’s Subscription Amount
divided by the Per Unit Purchase Price, and certificates evidencing a number of
Warrants equal to such Purchaser’s Subscription Amount divided by the Per Unit
Purchase Price, in each case registered in the name of the Purchaser.

 

-9-



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to the Purchaser:
(a) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
The Company is not in violation of any of the provisions of its articles of
incorporation or bylaws. The Company is duly qualified to conduct business and
is in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company, taken as a
whole, or (iii) a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) as limited by public policy.

 

-10-



--------------------------------------------------------------------------------



 



(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s articles of incorporation or bylaws; (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) to which the Company is a party or by
which any material property or asset of the Company is bound or affected; or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any material property or asset of the Company is bound
or affected; except in the case of each of clauses (ii) and (iii), such as would
not have or reasonably be expected to result in a Material Adverse Effect.
(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing by the Company with the Securities Commissions of a report on
Form 45-106F1 prepared and executed in accordance with NI 45-106, which is
required to be made by the Company within 10 days after the date of the issuance
of any Securities to a Canadian Purchaser together with the requisite filing
fees; (b) such as have already been obtained or such exemptive filings as are
required to be made under applicable securities laws; and (c) such other filings
as may be required following the Closing Date under the Securities Act, the
Exchange Act, the Securities Laws or corporate law.
(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, and free and clear of all
Liens imposed by the Company.

 

-11-



--------------------------------------------------------------------------------



 



(f) Capitalization. Except for the issuance of Securities pursuant to this
Agreement and other similar agreements entered into in connection with the
Offering of which this Agreement is a part and except as set forth below, as of
November 19, 2007, the Company is authorized to issue 200,000,000 shares of
Common Stock, of which 55,114,749 are issued and outstanding, and 10,000,000
shares of preferred stock none of which are outstanding. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities, except for
employee stock options under the Company’s stock option plans and except as set
forth below, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. The issue and sale of the Securities will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.
As of November 19, 2007, the Company has outstanding or is obligated to issue:

  (i)  
options to purchase 15,720,000 shares of Common Stock;
    (ii)  
a warrant to Creata Promotions (USA), Inc. to purchase 250,000 shares of Common
Stock;
    (iii)  
100,000 shares of Common Stock pursuant to a consulting agreement;
    (iv)  
50,000 shares of Common Stock in exchange for 50,000 Class E Exchangeable Shares
in the capital stock of Neutron Media Inc.; and
    (v)  
at the option of Caledonia Corporate Management Group Limited (“Caledonia”) one
share of Common Stock for every $2.50 of principal and interest outstanding
under the terms of a secured convertible note payable to Caledonia in the
principal amount of $2,100,000.

 

-12-



--------------------------------------------------------------------------------



 



The Company has agreed to issue to Dresden Capital Inc. (“Dresden”), as partial
consideration for fees payable to it in respect to the transactions contemplated
by this Agreement, a number of warrants equal to five percent (5%) of the total
number of Units subscribed for as contemplated by this Agreement sold by Dresden
(collectively, the “Agent’s Warrants”), on substantially the same terms as the
Warrants.
(g) SEC Reports; Financial Statements. The Company has filed all periodic
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) of the Exchange Act, for the
one year preceding the date hereof (the foregoing materials, including the
exhibits thereto, being collectively referred to herein as the “SEC Reports”
and, together with the Disclosure Schedules to this Agreement, the “Disclosure
Materials”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applicable in the United States on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports, or in
Schedule 3.1 (h): (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect; (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission; (iii) the
Company has not altered its method of accounting; (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock; and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans disclosed in Section 3(f) or as disclosed in the SEC
Reports. The Company does not have pending before the Commission any requests
for confidential treatment of information.

 

-13-



--------------------------------------------------------------------------------



 



(i) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened in writing against the Company, or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities; or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. The Company is
not, and has not been, the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
(j) Labour Relations. No material labour dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.
(k) Compliance. Except as disclosed in the SEC Reports, the Company is not
(i) in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company), and the Company has not received notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other material agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived); (ii) in violation of any order of any
court, arbitrator or governmental body; or (iii) in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business; except in
the case of clauses (i), (ii) and (iii) as would not have or reasonably be
expected to result in a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------



 



(l) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, other than a fee payable to Dresden
equal to five percent (5%) of the gross proceeds from the subscription for Units
contemplated by this Agreement sold by Dresden plus the Agent’s Warrants. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
(m) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
(n) Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(o) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
The Purchaser acknowledges and agrees that the Company does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.
3.2 Representations and Warranties of the Purchaser. Each Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
(a) Organization; Authority. The Purchaser is legally competent natural person
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or similar action on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and, when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms.

 

-15-



--------------------------------------------------------------------------------



 



(b) Investment Intent. The Purchaser understands that (i) the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state or other securities law; and (ii) the Purchaser has not
received a prospectus, an offering memorandum, sales or advertising literature
or similar document in connection with the purchase of the Securities, and the
Purchaser has not requested, nor does the Purchaser need to receive, any such
document. The Purchaser is acquiring the Securities as principal for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Securities or any part thereof, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities. The Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
The Purchaser does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities. The Purchaser
understands and acknowledges that the Securities are subject to certain resale
restrictions under applicable securities laws. The Purchaser also acknowledges
that it has been advised to consult its own legal advisers with respect to
applicable resale restrictions and that it is solely responsible for complying
with such restrictions (and that the Company is not in any manner responsible
for ensuring compliance by the Purchaser with such restrictions).
(c) Experience of Such Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
(d) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.

 

-16-



--------------------------------------------------------------------------------



 



(e) Compliance with the Securities Laws. The Purchaser agrees to comply with the
requirements of Regulation M of the Exchange Act, if applicable, with respect to
the sale of the Shares by the Purchaser. The Purchaser hereby confirms its
understanding that it may not cover short sales made prior to the date hereof,
nor may it pledge, hypothecate, lend or otherwise facilitate short sales of
Company Shares. The Purchaser acknowledges that it does not intend to cover
short positions made by it before the Effective Date with Shares purchased by it
hereunder.
(f) No Government Review. The Purchaser understands that neither the Commission
nor any securities commission or other governmental authority of any state,
country or other jurisdiction has approved the issuance of the Securities or
passed upon or endorsed the merits of the Securities, this Agreement or the
Warrant, or confirmed the accuracy of, determined the adequacy of, or reviewed
this Agreement or the Warrant.
(g) Restrictions on Transfer. The Purchaser understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.
(h) Access to Information. The Purchaser acknowledges that it has had access to
and has reviewed all documents and records relating to the Company that it has
deemed necessary in order to make an informed investment decision with respect
to an investment in the Securities, including, but not limited to, the SEC
Reports; that it has had the opportunity to ask representatives of the Company
certain questions and request certain additional information regarding the terms
and conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment.
(i) Certain Investment Risks. Purchaser understands that purchasing Units in the
Offering will subject Purchaser to certain risks, including, but not limited to,
each of the following:
(A) The offering price of the Units offered hereby has been determined solely by
the Company and does not necessarily bear any relationship to the value of the
Company’s assets, current or potential earnings of the Company, or any other
recognized criteria used for measuring value and, therefore, there can be no
assurance that the offering price of the Units is representative of the actual
value of the Units.

 

-17-



--------------------------------------------------------------------------------



 



(B) In order to capitalize the Company, execute its business plan, and for other
corporate purposes, the Company has issued, and expects to issue additional
shares of Common Stock, securities exercisable or convertible into shares of
Common Stock, or debt. Such securities have been and may be issued for a
purchase price consisting of cash, services or other consideration that may be
materially different than the purchase price of the Units. The issuance of any
such securities may result in substantial dilution to the relative ownership
interests of the Company’s existing shareholders and substantial reduction in
net book value per share. Additional equity securities may have rights,
preferences and privileges senior to those of the holders of Common Stock, and
any debt financing may involve restrictive covenants that may limit the
Company’s operating flexibility.
(C) There is no minimum amount required to be raised in this Offering and,
therefore, the Company may not generate enough net proceeds from this Offering
to execute its business plan and satisfy its working capital requirements.
(j) Reliance on Representations. The Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities. The Purchaser represents and warrants to the Company that any
information that the Purchaser has heretofore furnished or furnishes herewith to
the Company is complete and accurate, and further represents and warrants that
it will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Securities. Within five (5) days after receipt of a request from the
Company, the Purchaser will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and regulations
to which the Company is subject.
(k) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act, and shall be an “accredited investor” as of the
date of any exercise of the Warrants. The Purchaser is not required to be
registered as a broker dealer under Section 15 of the Exchange Act.

 

-18-



--------------------------------------------------------------------------------



 



(l) Broker. Other than as contemplated by this Subscription Agreement, there is
no person acting or purporting to act in connection with the transactions
contemplated herein who is entitled to any brokerage or finder’s fee, and if any
person establishes a claim that any fee or other compensation is payable in
connection with this subscription for the Purchaser’s Securities, the Purchaser
covenants to indemnify and hold harmless the Company with respect thereto and
with respect to all costs reasonably incurred in the defence thereof.
(m) Residence. If Purchaser is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of its principal residence is as set forth on the
signature page hereto.
(n) Restrictions on Transfer. Purchaser understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchaser shall furnish the Company with an opinion of counsel stating
that the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
4.1 Transfer Restrictions.
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than (i)
pursuant to an effective registration statement; or (ii) to the Company, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement.

 

-19-



--------------------------------------------------------------------------------



 



(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
4.2 Furnishing of Information. As long as the Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make available in accordance with Rule 144(c) such information as is required
for the Purchaser to sell the Securities under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time, to enable such
Person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchaser or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.

 

-20-



--------------------------------------------------------------------------------



 



4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for (i) general working capital purposes, (ii) to finance
acquisitions, and (iii) to finance software development and marketing.
4.5 Indemnification of Purchaser. The Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation, that any such Purchaser Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents. The
Company will reimburse the Purchaser for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.
4.6 Indemnification of Company. Purchaser agrees to indemnify, defend and hold
harmless the Company and its respective affiliates and agents from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements incurred by the Company that arise out of or
result from a breach of any representations or warranties made by Purchaser
herein, and Purchaser agrees that in the event of any breach of any
representations or warranties made by Purchaser herein, the Company may, at its
option, forthwith rescind the sale of the Units to Purchaser.
4.7 Prohibition of Short Sales. Prior to the termination of this Offering, each
Purchaser shall not effect any “short sale” of the Company’s common stock. Each
Purchaser acknowledges and agrees that, in the event of an actual or threatened
breach of any of the provisions of this Agreement by such party, the harm to the
others will be immediate, substantial and irreparable and the monetary damages
will be inadequate. Accordingly, each Purchaser agrees that, in such event, the
others will be entitled to equitable relief, including an injunction and an
order of specific performance, in addition to any and all other remedies at law
or in equity.
4.8 Confidentiality. Purchaser acknowledges and agrees that:
(a) All of the information contained in the Transaction Documents is of a
confidential nature and may be regarded as material non-public information under
Regulation FD of the Securities Act.

 

-21-



--------------------------------------------------------------------------------



 



(b) The Transaction Documents have been furnished to Purchaser by the Company
for the sole purpose of enabling Purchaser to consider and evaluate an
investment in the Company, and will be kept confidential by Purchaser and not
used for any other purpose.
(c) The existence of the Transaction Documents and the information contained
therein shall not, without the prior written consent of the Company, be
disclosed by Purchaser to any person or entity, other than Purchaser’s personal
financial and legal advisors for the sole purpose of evaluating an investment in
the Company, and Purchaser will not, directly or indirectly, disclose or permit
Purchaser’s personal financial and legal advisors to disclose, any of such
information without the prior written consent of the Company.
(d) Purchaser shall make its representatives aware of the terms of this
Section 4.8 and to be responsible for any breach of this Agreement by such
representatives.
(e) Purchaser shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the subject matter of the
Transaction Documents .
(f) If Purchaser decides to not pursue further investigation of the Company or
to not participate in the Offering, Purchaser will promptly return this
Agreement and any accompanying documentation to the Company.
4.9 Non-Public Information. Purchaser acknowledges that information concerning
the matters that are the subject matter of the Transaction Documents constitutes
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person.
ARTICLE V.
MISCELLANEOUS
5.1 Fees and Expenses. Except as otherwise set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities.

 

-22-



--------------------------------------------------------------------------------



 



5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

 

-23-



--------------------------------------------------------------------------------



 



5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. If any
party shall commence an action or proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Units.
5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

-24-



--------------------------------------------------------------------------------



 



5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
5.14 Currency. Save as otherwise set forth herein, all amounts expressed in
dollars or “$” shall refer to the lawful currency of the United States in
immediately available funds.
5.15 Language. The parties have requested that this document and all related
documents be drafted in the English language only. Les parties ont demandé que
ce document et tous documents y afférent soient rédigés en anglais seulement.
(Signature Page Follows)

 

-25-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

     
Address for Notice:
  Rory Olson
Chief Executive Officer
Neutron Enterprises, Inc.
3500 de Maisonneuve West
Suite 1650
Montreal, Quebec H3Z 3C1
Canada
 
   
 
  Tel: (514) 871-2222
 
   
With copy to (which shall not constitute notice):
  Neutron Enterprises Inc.
c/o Francine Wiseman
Corporate Secretary
5 Place Ville Marie
Suite 1203
Montreal, Quebec
H3B 2G2
 
   
 
  Tel: (514) 875-2100
Fax: (514) 875-8237
E-mail: fwiseman@spiegelsohmer.com

[SIGNATURE PAGE CONTINUES]

 

-26-



--------------------------------------------------------------------------------



 



(PURCHASER’S SIGNATURE PAGE)
[                                                                                ]
By:                                                            
Name:
Title:
Address:
Subscription Amount: U.S.$
[                                                                                ]

 

-27-



--------------------------------------------------------------------------------



 



ANNEX I
DISCLOSURE SCHEDULE 3.1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
WARRANT

 

 